COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



BARBARA MOSS-SCHULZE,


                            Appellant,

v.


EMC MORTGAGE CORPORATION,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00098-CV

Appeal from the

73rd Judicial District Court

of Bexar County, Texas 

(TC# 2005-CI-06777 ) 




O P I N I O N

	Pending before the Court is Appellee, EMC Mortgage Corporation's ("EMC") motion to
dismiss this appeal.  Finding that the property which was the subject of the underlying lawsuit
has been sold, we will dismiss the appeal as moot.
	Appellant, Ms. Barbara Moss-Schulze purchased the property at issue in January of 2003. 
She financed the purchase with a mortgage loan from EMC.  This appeal arises from EMC's
attempt to foreclose on the property after Ms. Schulze failed to make payments.  In its motion to
dismiss, EMC represents to the Court that the foreclosure proceeded and the property has been
sold.  The motion includes an authenticated copy of the Substitute Trustee's Deed executed at the
foreclosure sale.
	When the judgment of this Court can have no effect on an existing controversy, a case
becomes moot and should be dismissed.  See F.D.I.C. v. Nueces County, 886 S.W.2d 766, 767
(Tex. 1994); Restrepo v. First Nat'l Bank of Dona Ana County, New Mexico, 888 S.W.2d 606,
607 (Tex.App.--El Paso 1994, no writ).  Because the property which was the subject of this
appeal has been sold, any judgment issued by the Court would have no effect as there is no
longer a controversy to resolve.  See F.D.I.C., 886 S.W.2d at 767.  Thus, Appellant's case has
become moot.  Accordingly, we grant Appellee's motion and dismiss the appeal.



May 22, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.